On Rehearing.
Taliaferro, J.
A review of the case does not induce us to change *404the decree already pronounced. The principal point urged in the application for the rehearing is, that there are errors of calculation to the prejudice of Mrs. Ledet, in the estimate, forming the basis of the judgment in the court below amending and approving the account of the administratrix. We think the opponent has not shown that there are such errors of calculation.
It is therefore ordered that the judgment rendered by this court remain undisturbed.